FOURTH MODIFICATION AND FORBEARANCE AGREEMENT  

This FOURTH MODIFICATION AND FORBEARANCE AGREEMENT (“Agreement”) is entered into
as of August 7, 2015 (the “Execution Date”), by and among HII TECHNOLOGIES,
INC., a Delaware corporation (“HII”), APACHE ENERGY SERVICES, LLC, a Nevada
limited liability company (“Apache Energy Services”), AQUA HANDLING OF TEXAS,
LLC, a Texas limited liability company (“Aqua Handling”), HAMILTON INVESTMENT
GROUP, INC., an Oklahoma corporation (“HIG”), SAGE POWER SOLUTIONS, INC., a
Texas corporation (f/k/a KMHVC, Inc., a Texas corporation) (“Sage”; and with
HII, Apache Energy Services, Aqua Handling and HIG, individually, “Borrower”,
and collectively, the “Borrowers”), HEARTLAND BANK, an Arkansas state bank, as
administrative agent for the Lenders (as defined in the Credit Agreement) (in
such capacity, “Agent”), MCLARTY CAPITAL PARTNERS SBIC, L.P., a Delaware limited
partnership as a Lender (“McLarty”), and MAGNA EQUITIES II LLC (“Magna”).




W I T N E S S E T H:




WHEREAS, Lenders made a $12,000,000 loan (the “Loan”) to Borrowers pursuant to
that certain Credit Agreement dated as of August 12, 2014 (as amended from time
to time, the “Credit Agreement”), executed by Borrowers, Agent and Lenders, as
evidenced by those certain Promissory Notes dated as of August 12, 2014
(collectively, the “Note”), made by Borrowers and payable to the order of
Lenders in the aggregate principal amount of the Loan;




WHEREAS, the Credit Agreement was previously amended by (i) that certain First
Modification Agreement dated September 15, 2014, (ii) that certain Second
Modification Agreement dated October 29, 2014, and (iii) that certain Third
Modification and Waiver Agreement dated May 20, 2015;




WHEREAS, the Loan is secured, in part, by those certain Security Agreements
dated August 12, 2014 (as amended or modified from time to time, collectively,
the “Security Agreements”), executed by each Borrower in favor of Agent for the
benefit of the Lenders;




WHEREAS, as of the date hereof, one or more Events of Default have occurred
under the Credit Agreement (collectively, “Existing Default”);




WHEREAS, Borrowers have appointed Loretta Cross as Chief Restructuring Officer
(the “CRO”), and the CRO has preliminarily set a budget to operate Borrowers for
the two week period following the Execution Date, which such budget has been
reviewed by Lenders and Magna;




WHEREAS, Lenders and Magna have agreed to fund to Borrowers the aggregate amount
of $233,883.00;




WHEREAS, Borrowers have requested that Agent and Lenders amend the Credit
Agreement to provide a new loan in the aggregate amount of the Funding Amendment
(the “Term Loan 2”);




WHEREAS, Magna has agreed to a portion of the Term Loan 2;




WHEREAS, as a result of the appointment of the CRO and in connection with the
funding of Term Loan 2, Borrowers have requested, and Agent and Lenders have
agreed, to forebear from exercising certain rights and remedies under the Loan
Documents as a result of the Existing Default, subject to all terms, conditions,
covenants, and agreements contained herein.





FORBEARANCE AGREEMENT (HII Technologies)

Page 1






--------------------------------------------------------------------------------




A G R E E M E N T:




NOW, THEREFORE, KNOW ALL MEN BY THESE PRESENTS:  that, for and in consideration
of the terms, conditions, covenants and agreements set forth herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged and confessed, Lenders, Borrowers, Agent and Magna hereby
agree as follows:




1.

Definitions.  All capitalized terms used herein, unless otherwise defined, shall
have the same definitions as those found in the Credit Agreement.




2.

Acknowledgment.  By their execution hereof, each of the Borrowers hereby
acknowledges, confirms and agrees as follows:  




(a)

the aggregate amount of outstanding principal, unpaid interest and late fees
owed on the Loan as of July 28, 2015, is $9,301,717.85, which is comprised of
principal in the amount of $9,204,980.00 and interest in the amount of
$96,737.84;




(b)

the Loan is in default due to the occurrence of the Existing Default;




(c)

as a result of the Existing Default, Agent and Lenders may exercise all of their
respective rights and remedies under the applicable Loan Documents and
applicable law;




(d)

all documents, instruments and agreements evidencing, securing or pertaining to
the Loan are valid and subsisting and in full force and effect, and except as
expressly provided therein to the contrary, all such documents, instruments and
agreements inure to the benefit of and are binding upon Lenders; and




(e)

there are no existing defenses, claims, counterclaims or rights of offset with
respect to the payment of the Loan which have not hereby or heretofore been
waived.




3.

Return of Held Funds.  As of the Execution Date, Borrowers hold the cash
proceeds of Accounts Receivable in the amount of $103,537.  Contemporaneously
with the execution and delivery of this Agreement, Borrowers will deliver such
amounts to Agent upon the execution hereof.




4.

Forbearance.  Agent and Lenders agree to forbear from exercising their
respective rights and remedies under each of the Loan Documents against each
Borrower with respect to the Existing Default until the earliest of (the period
from the date hereof through such termination, the “Forbearance Period”): (a)
August 15, 2015, (b) the date upon which a default occurs under this Agreement,
or (c) any default, other than the Existing Default occurs under any of the Loan
Documents.  Upon the earlier of the foregoing dates, the Forbearance Period
shall automatically terminate, without notice.  Immediately upon the termination
of the Forbearance Period, Agent, on behalf of Lenders, shall be entitled to
exercise any and/or all rights and remedies against Borrowers under the Loan
Documents and applicable law without notice of default, acceleration or
intention to accelerate, presentment or demand for payment, protest or notice of
nonpayment or dishonor, or notices or demands of any kind or character (all of
which are hereby waived by each Borrower).




5.

Amendments to Credit Agreement.





FORBEARANCE AGREEMENT (HII Technologies)

Page 2






--------------------------------------------------------------------------------






(a)

New Definitions (Article I).  Article I of the Credit Agreement is hereby
amended by including therein in appropriate alphabetical order the following new
defined terms:

“CRO” shall have the meaning set forth in the Fourth Modification.

“Fourth Modification” shall mean that certain Fourth Modification and
Forbearance Agreement dated August 7, 2015 by and among Agent, Lenders,
Borrowers and Magna.

“Magna” shall mean Magna Equities II LLC.

“Term Loan 2” shall mean a term loan in the principal amount of $233,883 made by
Lenders and Magna to Borrowers.

“Term Loan 2 Note” shall mean, collectively, the promissory notes executed by
Borrowers in favor of Lenders and Magna evidencing the obligation to repay the
Term Loan 2, together with any renewals, extensions, modifications or amendments
of the forgoing.

(b)

Amended and Restated Definitions (Article I).  Article I of the Credit Agreement
is hereby amended to amend and restate, each in its entirety, the defined terms
set forth below:

“Loan Documents” shall mean this Agreement, the Term Loan Note, the Term Loan 2
Note, the Guaranties, the Security Agreements, the Warrant, the Subordination
Agreements, and all instruments, certificates and agreements now or hereafter
executed or delivered to Agent pursuant to any of the foregoing and the
transactions connected therewith, and all amendments, modifications, renewals,
extensions, increases and rearrangements of, and substitutions for, any of the
foregoing.

(c)

Term Loan 2.  Article II of the Credit Agreement is hereby amended to add the
following as a new Section 2.3:

2.3

Term Loan Commitment.

(a)  Term Loan 2.  Upon the terms and conditions and relying upon the
representations and warranties set forth herein and in the other Loan Documents,
Lenders and Magna agree to make the Term Loan 2 to Borrower in a single advance.
 The Term Loan 2 is not revolving, and any amount borrowed and repaid may not be
reborrowed.

(b)  Term Loan 2 Note.  Borrowers shall execute and deliver to Agent, for the
benefit of the Lenders and Magna, each Term Loan 2 Note, which shall be payable
as provided herein and in the Term Loan Note.  The Term Loan 2 Note shall bear
interest on the unpaid principal amount thereof from time to time outstanding at
the rate per annum determined as specified in Section 3.1, payable on each
Interest Payment Date and on the Maturity Date, commencing with the first
Interest Payment Date following the date of such Term Loan 2 Note.





FORBEARANCE AGREEMENT (HII Technologies)

Page 3






--------------------------------------------------------------------------------




(c)  Funding of Term Loan 2.  The Lenders and Magna hereby agree to fund the
Term Loan 2 to Borrowers, by wire transfer to an account identified in writing
by the CRO, as follows:

(i) on or prior to August 7, 2015: (1) Magna: $55,052.66; (2) McLarty:
$55,052.67; and (3) Agent: $55,052.67; and

(ii) on or prior to August 13, 2015: (1) Magna: $22,908.34; (2) McLarty:
$22,908.33; and (3) Agent: $22,908.33; provided, that such advances are subject
to the sole discretion of Magna, McLarty and Agent.

(d)

Interest Rate.  Section 3.1 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

3.1.  Interest Rate.  The Term Loan and the Term Loan 2 shall bear interest on
the unpaid principal amount thereof from time to time outstanding, until
maturity, at a rate per annum (calculated based on a year of 360 days in each
case for the actual days elapsed) equal to the lesser of (a) the Applicable
Rate, or (b) the Highest Lawful Rate.  Notwithstanding anything set forth herein
to the contrary (other than Section 11.12), if an Event of Default has occurred
and is continuing the Term Loan and the Term Loan 2 shall bear interest at a
rate per annum which shall be equal to the lesser of (i) 5% above the Applicable
Rate or (ii) the Highest Lawful Rate, which interest shall be due and payable on
demand.  Notwithstanding anything to the contrary contained in the foregoing
paragraph, the maximum amount of interest payable to SBA Lender on the SBA Term
Loan shall be 14%.

(e)

Event of Default.  Article X of the Credit Agreement shall be amended as
follows:

(i)

Section 10.1(a) of the Credit Agreement is hereby amended and restated as
follows:

(a) Borrower shall fail to pay when due any principal of or interest on the Term
Loan Note, the Term Loan 2 Note, under this Agreement or any other Loan Document

(ii)

 Article X of the Credit Agreement is hereby amended by including the following
as a new clause (r):

(r)  Borrower shall terminate or otherwise fail to continue to engage the CRO.

(f)

Remedies.  Section 10.2 of the Credit Agreement is hereby amended to amend and
restate each reference therein to “the Term Loan Note” to be a reference to “the
Term Loan Note or the Term Loan 2 Note.”

6.

Agreements Regarding Term Loan 2.  

(a)

Each Borrower hereby pledges, assigns and grants to Agent, for the benefit of
the Lenders and of Magna, a security interest in all of such Borrower’s right,
title and interest in and to all





FORBEARANCE AGREEMENT (HII Technologies)

Page 4






--------------------------------------------------------------------------------




Accounts arising on or after July 23, 2015 (collectively, the “New Accounts”) to
secure the prompt and complete payment and performance of the Term Loan 2.  As
used herein, the term “Accounts” means all rights to payment for goods sold or
leased or services rendered by any Borrower, whether or not earned by
performance, together with all security interests or other security held by or
granted to such Borrower to secure such rights to payment.  Borrowers shall
continue to instruct all Account Debtors, including those for the New Accounts,
to pay all Accounts to the Collections Account pursuant to Section 8.21 of the
Credit Agreement.  Notwithstanding anything set forth in the Credit Agreement to
the contrary, the proceeds of any New Accounts shall be administered by Agent to
repay, first, accrued interest under Term Loan 2, second, outstanding principal
of Term Loan 2, in each case on a pari passu basis between the Lenders and
Magna, and, third, the remaining Obligations.  For the sake of clarity, Agent
shall continue to have a security interest, for the benefit of the Lenders, in
all Collateral, including, but not limited to, the New Accounts, and only the
New Accounts shall be subject to the agreement set forth herein.

(b)

Notwithstanding anything contained in the Credit Agreement to the contrary,
including, but not limited to Section 4.1 of the Credit Agreement, but subject
to the terms of clause (a) above relative to the New Accounts, the proceeds of
all Accounts received by Agent, including, but not limited to, such proceeds
received in the Collections Account, shall be administered by Agent to pay on a
daily basis to the Agent, for the benefit of the Lenders, to be applied, first,
to the Term Loan, and, second, to all other Obligations.

(c)

Notwithstanding the foregoing, Magna shall not be considered a Lender under the
Credit Agreement.      

7.

Agreement Regarding Financial Reports.  Section 8.1 of the Credit Agreement
reflects certain financial reporting requirements.  Notwithstanding Section 8.1,
Agent and Lenders agree to suspend all such reporting requirements, including
any past due reporting requirements which currently remain unsatisified,
provided, that Borrowers promptly deliver to Agent (a) on each Friday of each
week, a cash flow and income statement for such week, (b) an aging of all
Accounts Receivable, and (c) upon Agent’s request, such information as Agent may
from time to time request.

8.

Defaults.  The occurrence of any of the following events shall constitute a
default under this Agreement, and, as set forth in Section 3 hereof, cause the
Forbearance Period to immediately terminate: (a) if any Borrower breaches any of
the terms or conditions set forth in this Agreement, or (b) if any recital,
representation or warranty made herein, in any document executed and delivered
in connection herewith, or other instrument or document previously, now or
hereafter furnished by or on behalf of any Borrower in connection with this
Agreement, the Loan Documents or any other document executed and delivered in
connection with the Loan Documents or this Agreement (other than the information
previously provided as to financial covenants), shall prove to have been false,
incomplete or misleading in any material respect on the date as of which it was
made, whereupon Agent, at its option, without any notice to Borrowers, may
immediately exercise any default rights.

9.

Location of Collateral.  Notwithstanding anything to the contrary in the Loan
Documents, and as additional consideration for Agent and Lenders entering into
this Agreement, each Borrower hereby agrees that, except for Collateral leased
by any Borrower from a third party, Borrower shall maintain all Collateral at
one of the following locations:  (i) 1551 Damron Street, Toeletta, Texas, (ii)
210 Buffalo Avenue, Guthrie, Oklahoma, (iii) 1405 Garden City Highway, Midland,
Texas, and (iv) 793 Charco Street, Goliad, Texas. Prior to moving any Collateral
(excluding Collateral leased by any Borrower from a third party) from the
foregoing locations, Borrower shall obtain Agent’s prior written consent which
may be granted or withheld in Agent’s sole and absolute discretion.





FORBEARANCE AGREEMENT (HII Technologies)

Page 5






--------------------------------------------------------------------------------






10.

Reservation of Rights.  Agent’s and Lenders’ agreement to forbear from
exercising their respective rights and remedies against Borrowers and under the
Loan Documents until the termination of the Forbearance Period (a) is in no way,
nor shall it be deemed to be, an agreement by Agent or the Lenders to waive
Borrower’s obligation to comply with all terms and conditions of the Loan
Documents, except those terms and conditions modified by this Agreement, (b)
shall not limit or impair Agent’s Lenders’ right to demand strict performance of
all other terms and covenants of the Loan Documents, except as modified by this
Agreement, and (c) shall not preclude or restrict Agent or the Lenders from
exercising all of their respective rights and remedies under the Loan Documents
if any Borrower defaults on any obligation under the Loan Documents, except the
current Existing Default.  Nothing in this Agreement in any way shall constitute
Agent’s or Lenders’ waiver of their respective rights arising from the Existing
Default.  Each Borrower agrees that the exercise of any default rights by Agent
on behalf of the Lenders upon the termination of the Forbearance Period shall
not be affected in any way by this Agreement, and Borrowers shall not assert,
and hereby agree to waive, as a defense to the exercise of any default rights
the passage of time, estoppel, laches and any statute of limitations to the
extent that there was a forbearance by Agent and the Lenders of the exercise of
any default rights as a result of this Agreement

11.

Consistent Changes.  The Loan Documents are hereby amended wherever necessary to
reflect the changes set forth herein, but are in no respect otherwise altered,
modified or amended.

12.

Interest.  All agreements between Borrowers and Agent or any Lender or Magna,
whether now existing or hereafter arising and whether written or oral, are
hereby expressly limited so that in no contingency or event whatsoever, whether
by reason of demand being made on the Term Loan Note or the Term Loan 2 Note or
otherwise, shall the amount contracted for, charged, reserved or received by
Agent or any Lender or Magna for the use, forbearance, or detention of the money
to be loaned under the Credit Agreement, this Agreement or otherwise or for the
payment or performance of any covenant or obligation contained herein or in any
other Loan Document exceed the Highest Lawful Rate.  If, as a result of any
circumstances whatsoever, fulfillment by Borrowers of any provision hereof or of
any of such documents, at the time performance of such provision shall be due,
shall involve transcending the limit of validity prescribed by applicable usury
law or result in Agent or any Lender or Magna having or being deemed to have
contracted for, charged, reserved or received interest (or amounts deemed to be
interest) in excess of the maximum lawful rate or amount of interest allowed by
applicable law to be so contracted for, charged, reserved or received by Agent
or any Lender or Magna, then, ipso facto, the obligation to be fulfilled by
Borrowers shall be reduced to the limit of such validity, and if, from any such
circumstance, Agent or any Lender or Magna shall ever receive interest or
anything which might be deemed interest under applicable law which would exceed
the Highest Lawful Rate, such amount which would be excessive interest shall be
applied to the reduction of the principal amount owing on account of the Term
Loan Note, the Term Loan 2 Note or the amounts owing on other Obligations of
Borrowers to Agent or the Lenders or Magna under any Loan Document and not to
the payment of interest.  All sums paid or agreed to be paid to Agent or any
Lender or Magna for the use, forbearance, or detention of the indebtedness of
Borrowers to the Lenders or Magna shall, to the extent permitted by applicable
law, be amortized, prorated, allocated, and spread throughout the full term of
such indebtedness until payment in full of the principal thereof (including the
period of any renewal or extension thereof) so that the interest on account of
such indebtedness shall not exceed the Highest Lawful Rate.  

13.

No Defenses of Borrowers.  Each Borrower stipulates, warrants, represents, and
agrees that, as of the date first set forth above, it has no defenses against
its obligations to pay any of the Loan or any other amount due and owing to
Lenders pursuant to the terms of the Loan Documents.  Each Borrower
acknowledges, warrants and agrees that Agent and Lenders have acted in good
faith in all respects as to the Loan Documents, this Agreement and otherwise
regarding the Credit Agreement, and has conducted





FORBEARANCE AGREEMENT (HII Technologies)

Page 6






--------------------------------------------------------------------------------




in a commercially reasonable manner its relationship with each Borrower in
connection with the Loan, this Agreement, and any other Loan Document, and each
Borrower hereby waives and releases any claims to the contrary.

14.

Waiver and Release of Claims by Borrowers.  Each Borrower hereby releases,
acquits, and discharges Agent, Lenders and Magna, and each of their respective
employees, agents, representative, consultants, attorneys, fiduciaries,
servants, officers, directors, partners, predecessors, successors and assigns,
subsidiary corporations, parent corporation, and related corporate divisions
(all of the foregoing hereinafter referred to collectively as the “Released
Parties”), from all actions and causes of action, judgments, executions, suits,
debts, claims, demands, liabilities, obligations, damages, and expenses of any
and every character, known or unknown, direct and/or indirect, at law or in
equity, of whatsoever kind or nature, whether heretofore or hereafter arising,
for or because of any matter or things done, omitted or suffered to be done by
any of the Released Parties prior to and including the date of execution by
Borrowers hereof, and in any way directly or indirectly arising out of or in any
way connected to this Agreement and the Loan Documents, including, but not
limited to, claims relating to the Discussions or any other settlement
negotiation (all of the foregoing hereinafter referred to collectively as the
“Released Matters”).  Each Borrower acknowledges that the waivers, releases and
agreements in this Section 13 are intended to be in full satisfaction of all or
any alleged injuries or damages arising in connection with the Released Matters.

Each Borrower acknowledges that, in executing this Agreement, it has not relied
upon any representations or warranties of Agent, Lenders, and Magna, their
respective attorneys or any other entity.

Nothing contained in this Agreement is, nor shall it be construed at any time
as, an admission by Agent, any Lender or Magna of any liability to any Borrower.

Each Borrower warrants and represents to Agent, each Lender and Magna that it
has not transferred, assigned or otherwise conveyed, or purported to transfer,
assign, or otherwise convey any right, title or interest in any Released Matter
to any other entity, and that the release in this Section 13 constitutes a full
and complete release of all Released Parties with respect to all Released
Matters.

15.

[Intentionally omitted].

16.

Continuing Validity.  Except as expressly modified by this Agreement, the terms
and conditions of the Loan Documents remain unchanged and in full force and
effect and in no respect limits or precludes Agent, on behalf of Lenders, from
exercising its rights with respect to such terms and conditions.  Agent’s and
Lenders’ agreement to modifications to the Loan Documents by this Agreement in
no respect obligates Agent or Lenders to make any future modifications.  Nothing
in this Agreement constitutes an accord and satisfaction of the indebtedness
evidenced by the Note.  Notwithstanding the foregoing, actual repayments by any
Borrower shall be credited to the Loan as set forth in the Note, Security
Agreement and the Loan Documents.  It is the intention of Agent Lender and each
Borrower to retain as liable parties all makers and endorsers of the Loan
Documents.  No maker or endorser will be released by virtue of this Agreement.
 The terms of this Section 15 apply not only to this Agreement, but also to all
subsequent loan modification agreements, if any.

17.

Integration.  This Agreement, together with the Loan Documents, constitutes the
entire agreement and understanding among the parties relating to the subject
matter hereof, and supersedes all prior and contemporaneous proposals,
negotiations, agreements, and understandings relating to the subject matter.  In
entering into this Agreement, each Borrower acknowledges and agrees that it is
relying on no statement, representation, warranty, covenant, or agreement of any
kind made by Agent, Lenders or





FORBEARANCE AGREEMENT (HII Technologies)

Page 7






--------------------------------------------------------------------------------




any attorney, employee, representative or agent of Agent or Lenders, except for
the agreements of Agent and Lenders set forth in this Agreement.  No
modification, rescission, waiver, release, or amendment of any provision of this
Agreement shall be made except by a written agreement signed by Agent, Lenders
and each Borrower.

18.

Governing Law; Headings.  THIS AGREEMENT IS ONE OF THE LOAN DOCUMENTS AND SHALL
BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO THAT STATE’S CHOICE OF LAW RULES.  THE HEADINGS AND CAPTIONS
IN THIS AGREEMENT ARE FOR THE CONVENIENCE OF THE PARTIES ONLY AND ARE NOT A PART
OF THIS AGREEMENT.

19.

Counterparts.  This Agreement may be executed in a number of duplicate
counterparts, each of which shall be deemed an original for all purposes, and
all of which, collectively, shall constitute one agreement.  In addition, due
execution of this Agreement by any party may be evidenced by a telecopy
reflecting such party’s signature.  Any party to this Agreement shall be
entitled to receive upon request, from any other party that has previously
forwarded an executed counterpart of any such document by telecopy, a duplicate
of such document bearing such other party’s original signature.

20.

No Oral Agreements.  THIS AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE
PARTIES HERETO CONCERNING THE MATTERS SET FORTH HEREIN, AND SHALL NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.




[Remainder of Page Intentionally Left Blank]








FORBEARANCE AGREEMENT (HII Technologies)

Page 8






--------------------------------------------------------------------------------




NOW THEREFORE, this Agreement is hereby executed by Agent, Lenders, and each
Borrower as of the Execution Date.




AGENT:




HEARTLAND BANK, an Arkansas state bank





By:  /s/ Phil Thomas

Phil Thomas, Executive Vice President




LENDERS:




HEARTLAND BANK, an Arkansas state bank




/s/ Phil Thomas
By:  

Phil Thomas, Executive Vice President




MCLARTY CAPITAL PARTNERS SBIC, L.P., a Delaware limited partnership




By:

McLarty Capital Partners SBIC, LLC, a Delaware limited liability company, its
general partner




/s/ Christopher D. Smith

By:  

Name:

Christopher D. Smith

Title:

Manager







MAGNA:




MAGNA EQUITIES II LLLC




/s/ Joshua Sason

By:  

Name:

Joshua Sason

Title:

Managing Member





FORBEARANCE AGREEMENT (HII Technologies)

Signature Page






--------------------------------------------------------------------------------




BORROWERS:




HII TECHNOLOGIES, INC., a Delaware corporation




/s/ Loretta R. Cross

By:  

Name:

Loretta R. Cross

Title:

Chief Restructuring Officer




APACHE ENERGY SERVICES, LLC, a Nevada limited liability company




/s/ Loretta R. Cross

By:  

Name:

Loretta R. Cross

Title:

Chief Restructuring Officer




AQUA HANDLING OF TEXAS, LLC, a Texas limited liability company




/s/ Loretta R. Cross

By:  

Name:

Loretta R. Cross

Title:

Chief Restructuring Officer




HAMILTON INVESTMENT GROUP, INC., an Oklahoma corporation




/s/ Loretta R. Cross

By:  

Name:

Loretta R. Cross

Title:

Chief Restructuring Officer




SAGE POWER SOLUTIONS, INC., a Texas corporation (f/k/a KMHVC, INC., a Texas
corporation)




/s/ Loretta R. Cross

By:  

Name:

Loretta R. Cross

Title:

Chief Restructuring Officer





FORBEARANCE AGREEMENT (HII Technologies)

Signature Page






--------------------------------------------------------------------------------


